DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figs. 2B and 3B fail to show line B-B' of Figs. 2A and 3A (4B), respectively (i.e. line B-B' of Fig. 2A does not contain layer 14; and line B-B' of Fig. 3A does not contain layer 16 formed under layer 14 instead formed on source and drain regions (exposed surface) of layer 12 and adjacent to both sides of layer 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: Typographical errors. Changing "(C)" to "(Cu)" after copper ([0076], line 5) and "FIG. 15" to "FIG. 10" ([0078], line 6), are suggested.  
Appropriate correction is required.

Claim Objections
Claims 25-33 are objected to because of the following informalities: 1) a comma should be inserted after "structure" (claims 25 and 33, line 1); 2) inconsistent terminology. Changing "said source-side and drain-side U-shaped … liners" to "said source-side U-shaped … liner and said drain-side U-shaped … liner", "said source-side and drain-side contact metal portions" to "said source-side contact metal portion and said drain-side contact metal portion" (claim 27, lines 2-4), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "source-side U-shaped titanium liner", as recited in claim 25, line 22, is unclear as to whether said limitation is the same as or different from "a source-side U-shaped titanium liner", as recited in claim 25, line 15.
The claimed limitation of "a metal semiconductor alloy", as recited in claims 25 (line 25) and 33 (line 20), is unclear as to whether said limitation is the same as or different from "a metal semiconductor alloy", as recited in claims 25 (line 12) and 33 (line 12), respectively.
The claimed limitation of "drain-side U-shaped titanium liner", as recited in claim 25, line 34, is unclear as to whether said limitation is the same as or different from "a drain-side U-shaped titanium liner", as recited in claim 25, line 27.
The claimed limitation of "drain source-side contact metal portion", as recited in claim 28, line 6, is unclear as to whether said limitation is the same as or different from "a drain-side contact metal portion", as recited in claim 25.
The claimed limitation of "drain region", as recited in claim 31, line 5, is unclear as to whether said limitation is the same as or different from "a drain region", as recited in claim 25.

Allowable Subject Matter
Claims 25-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "said source-side contact structure is entirely devoid of a metal semiconductor alloy and consists of a source-side second epitaxially doped semiconductor material having a second dopant concentration greater than said first dopant concentration, and directly contacting a topmost surface of said source region, a source-side (U-shaped) titanium liner (having a horizontal portion) located (directly) on (a topmost surface of) said source-side second epitaxially doped semiconductor material, a source-side (U-shaped) diffusion barrier liner located (directly) on said source-side U-shaped titanium liner, and a source-side contact metal portion located (directly) on said source-side (U-shaped) diffusion barrier liner(, wherein said source-side U-shaped titanium liner has a topmost surface that is coplanar with a topmost surface of each of said source-side U-shaped diffusion barrier liner and said source-side contact metal portion, and said source-side contact metal portion is entirely spaced apart from source-side U-shaped titanium liner by said source-side U-shaped diffusion barrier liner); and said drain-side contact structure is entirely devoid of said metal semiconductor alloy and consists of a drain-side second epitaxially doped semiconductor material having said second dopant concentration, and directly contacting a topmost surface of said drain region, a drain-side (U-shaped) titanium liner (having a horizontal portion) located (directly) on (a topmost surface of) said drain-side second epitaxially doped semiconductor material, a drain-side (U-shaped) diffusion barrier liner located (directly) on said drain-side (U-shaped) titanium liners and a drain-.
Claims 25-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ref's A-C are cited as being related to a semiconductor structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811